Citation Nr: 1106325	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-18 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for 
residuals of a laceration on the right bicep.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 2003 to April 
2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO denied the Veteran's claim for an increased rating for 
residuals of a laceration of the right bicep in a January 2007 
rating decision.  The Veteran contends the 10 percent rating does 
not accurately reflect the severity of his disability.  The Board 
presently remands this appeal to enable the RO to ascertain the 
severity of the service-connected disorder, and to clarify the 
RO's findings in accordance with the applicable provisions of 
VA's Schedule for Rating Disabilities (Schedule).  Massey v. 
Brown, 7 Vet. App. 204 (1994) (holding in part that in schedular 
rating claims, VA may only consider the factors as enumerated in 
the Schedule). 

The Veteran, through his representative, contends that the 
Veteran's case is not ripe for appellate review, as the most 
recent VA examination took place in December 2006.  The Veteran 
is contending that his symptoms have increased in severity since 
the time of his last VA examination and therefore, he requires a 
new examination to determine his current rating.  

The mere passage of time, alone, is not sufficient to trigger a 
remand for another examination.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007).  However, the Veteran has claimed that his 
condition has worsened since the time of his last VA examination.  
The Veteran is competent to report a worsening of symptoms.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in 
general, for the need for a VA examination to arise, a claimant 
would only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.).  

In light of the passage of time since the last examination, and 
because the Veteran is competent to report a worsening of his 
residuals of a laceration of the right bicep, a new examination 
is in order.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain whether the 
Veteran has received any VA, non-VA, or 
other medical treatment for his disorder 
that is not evidenced by the current 
record.  The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  Any additional 
treatment records not currently of record 
should be obtained and associated with the 
claims folder. 

2. After any additional records have been 
associated with the file, the RO/AMC shall 
schedule the Veteran for an examination to 
determine the current symptoms and severity 
of the Veteran's residuals of a laceration 
to his right bicep.  The following 
considerations will govern the examination:

a. The claims file, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction 
with the examination, and the examiner 
must acknowledge receipt and review of 
these materials in any report 
generated as a result of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.

c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases for the conclusion, 
with identification of the evidence of 
record relied upon in reaching the 
conclusion.

d. The examiner must determine the 
extent and manifestations of any right 
bicep scar(s) found upon clinical 
evaluation.  Detailed clinical 
findings should be made as to each 
scar.  The examiner should describe 
the location of each right bicep 
scar(s), and respond to each of the 
following questions with respect to 
each scar noted upon clinical 
evaluation:

e. The examiner must determine the 
degree of any limitation of flexion 
and/or extension of the right arm; any 
functional loss or loss on use, and if 
there is any clinical basis for the 
Veteran's report of the severity of 
the disorder.   All findings must be 
reported in detail. 

3. Thereafter, the RO/AMC shall review the 
Veteran's claim for entitlement to a rating 
higher than 10 percent for residuals of a 
laceration of the right bicep.  If the 
claim is denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

